      Case 3:21-cv-00877-M Document 1 Filed 04/16/21               Page 1 of 6 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 GREG GIFFORD, Individually and on behalf           §
 of all others similarly situated,                  §
                                                    §
                                                    §
        Plaintiff,                                  §                 Civil Action No. 3:21-877
                                                    §                 COLLECTIVE ACTION
 v.                                                 §               JURY TRIAL DEMANDED
                                                    §
 VARSITY GAY LEAGUE, LLC, AND                       §
 WILLIAM HACKNER,                                   §
                                                    §
                                                    §
        Defendants.                                 §        PURSUANT TO 29 U.S.C. §216(b)



  PLAINTIFFS’ ORIGINAL COLLECTIVE ACTION COMPLAINT FOR DAMAGES


       Plaintiff, Greg Gifford (“Plaintiff” or “Gifford”) files this Complaint against Varsity Gay

League LLC (“VGL”) and William Hackner (“Hackner”) (collectively, Defendants), and would

respectfully show the Court as follows:

                                      I.     SUMMARY

       1.      This is an action against Defendants for violating the Fair Labor Standards Act by

failing to pay Plaintiff minimum wages for the hours he worked as the league manager for VGL,

during the relevant time period.

       2.      Plaintiff brings this case on his own behalf and on behalf of all other league

managers at VGL who were not paid minimum wage. Plaintiff on behalf of himself and all other

similarly situated seeks unpaid wages, liquidated damages, costs and attorney’s fees under the

federal Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”) for Defendants’ failure to pay

Plaintiff minimum wage for all time he worked on behalf of and for the benefit of Defendants.

PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 1
     Case 3:21-cv-00877-M Document 1 Filed 04/16/21                   Page 2 of 6 PageID 2



       3.      Plaintiff files this claim as a collective action pursuant to 29 U.S.C. § 216(b) against

Defendants.

                                      II.         THE PARTIES

       4.      Plaintiff is a natural person and is currently residing in Dallas, Texas. He has

standing to bring this lawsuit.

       5.      Defendant VGL is a California limited liability company with the principal place

of business in California. It may be served via its registered agent, Sayla Jones, at 13317 Bartney

Cove, Austin, Texas 78724, or wherever she may be found.

       6.      Defendant William Hackner is a natural person and is currently residing in Los

Angeles, California. Mr. Hackner may be served at 7961 Blackburn Ave. 1, Los Angeles,

California, USA 90048.

                                       III.       JURISDICTION

       7.      The Court has personal jurisdiction over Defendants because at all relevant times,

Defendants conducted business in the State of Texas and continue to do so at the present time.

       8.      The Court has subject matter jurisdiction over this case based on federal question

jurisdiction pursuant to 28 U.S.C. § 1331.

                                            IV.     VENUE

       9.      Venue is proper in the Dallas Division of the United States District Court for the

Northern District of Texas, because Defendants maintain business operations in the Dallas

Division and a substantial part of the events giving rise to Plaintiff’s claims occurred in the Dallas

Division.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 2
     Case 3:21-cv-00877-M Document 1 Filed 04/16/21                  Page 3 of 6 PageID 3



                              V.     FACTUAL BACKGROUND

       10.     Varsity Gay League is a national Queer+ for-profit recreational sports league,

founded in 2007. It organizes various recreational sports and games through kickball, dodgeball,

and volleyball leagues, among others.

       11.     In Fall 2020, VGL hired Plaintiff as a “Co-General Manager of Dallas.” Despite

this title, Plaintiff did perform managerial duties. According to the employment agreement

Plaintiff signed, he was to be paid 12.5% of all net profits earned during his tenure with VGL.

       12.     Plaintiff worked for VGL from August 2020 until January 2021. During that time,

as an employee of VGL, Plaintiff attended volleyball games and made sure there were umpires

and brought and collected equipment to and from the games, organized social events, updated

VGL applications, posted information about the league events and answered questions about the

league on social media. While none of these activities rose to the level of “management,” they did

require significant time commitment from Plaintiff.

       13.     VGL paid Plaintiff slightly more than $80.00 between August 2020 and January

2021, despite Plaintiff spending many hours performing various tasks for VGL.

       14.     Hackner is the owner of VGL who has significant ownership interest in that

company, and during the relevant time period, exercised day-to-day control of operations and was

involved in the supervision and payment of employees, including Plaintiff.

       15.     Defendants did not have a process in place to capture all of the time Plaintiff worked

for VGL as required by 29 C.F.R. § 516.2(a).

       16.     Plaintiff performed his job duties for Defendants, and Defendants were aware of

the work Plaintiff performed. Plaintiff performed that work for Defendants with the expectation




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 3
       Case 3:21-cv-00877-M Document 1 Filed 04/16/21                Page 4 of 6 PageID 4



that he would be paid. However, as of the filing of this lawsuit, Plaintiff has not been paid the

regular wages and other damages he is owed.

                                    VI.    CAUSES OF ACTION

                           COUNT I: FLSA MINIMUM WAGE CLAIM

                                       (Against all Defendants)

        17.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        18.     This action is authorized and instituted pursuant to the FLSA. 29 U.S.C. §§ 201, et

seq.

        19.     The time period relevant to Plaintiff’s claim is three years preceding the date this

lawsuit was filed and forward.

        20.     During the relevant time period, Defendants were an “employer” and/or “joint

employer” of Plaintiff under the FLSA.

        21.     During the relevant time period, Plaintiff was an employee of Defendants under the

FLSA.

        22.     During the relevant time period, Defendants were and have been an “enterprise

engaged in commerce” as defined by the FLSA.

        23.     During the relevant time period, Defendants employed, and continue to employ,

two or more employees who engaged in commerce.

        24.     On information and belief, at all times relevant to this lawsuit, Defendants have had

annual gross sales or business volume in excess of $500,000.

        25.     At all times relevant, Plaintiff was an employee of Defendants pursuant to the Fair

Labor and Standard Act, 29 U.S.C. § 203(e).



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 4
     Case 3:21-cv-00877-M Document 1 Filed 04/16/21                    Page 5 of 6 PageID 5



       26.      At all times relevant, Defendants have been an eligible and covered employer

pursuant to the FLSA, 29 U.S.C. § 203(d).

       27.      Plaintiff is a former employee of Defendants who worked exclusively for

Defendants in connection with Defendants’ operations and was paid an hourly wage.

       28.      Plaintiff routinely performed “off the clock” work during his employment with

Defendants.

       29.      Defendants failed to pay Plaintiff for that work, which included work in excess of

40 hours per workweek.

       30.      Defendants committed the foregoing acts knowingly, intentionally, and willfully.

       31.      Plaintiff seeks all damages available for Defendants’ violations of the FLSA.

       32.      All conditions precedent to this suit, if any, have been fulfilled.

                                        VII.       JURY DEMAND

       33.       Plaintiff demands a jury trial.

                                  VIII. DAMAGES AND PRAYER

       34.       Plaintiff asks that the Court issue a summons for Defendants to appear and answer,

and that Plaintiff be awarded a judgment against Defendants for the following:

             a. Actual damages in the amount of unpaid minimum wages;

             b. Liquidated damages in an equal amount to unpaid minimum wages;

             c. Post-judgment interest on the FLSA damages;

             d. Reasonable attorney’s fees and costs;

             e. All available damages for the Texas law claims including pre-and post- judgment

                interest; and

             f. All other relief to which Plaintiff may be justly entitled.



PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 5
    Case 3:21-cv-00877-M Document 1 Filed 04/16/21    Page 6 of 6 PageID 6




                                        Respectfully submitted,



                                        By:
                                        Elisaveta Dolghih
                                        State Bar No. 24043355
                                        Jamie R. Wilson
                                        State Bar No. 24098623
                                        Lewis Brisbois Bisgaard & Smith, LLP
                                        2100 Ross Avenue, Suite 2000
                                        Dallas, Texas 75201
                                        Tel: (214) 722-7108
                                        Fax: (214) 722-7111
                                        Leiza.Dolghih@lewisbrisbois.com
                                        Jamie.Wilson@lewisbrisbois.com

                                        ATTORNEYS FOR PLAINTIFFS




PLAINTIFF’S ORIGINAL COMPLAINT                                            Page 6
